Exhibit 10.1

This instrument or other agreement and the indebtedness, rights and obligations
evidenced hereby and any liens or other security interests securing such rights
and obligations are subordinate in the manner and to the extent set forth in
that certain Subordination and Intercreditor Agreement (as amended, restated,
supplemented or modified from time to time, the “Subordination Agreement”),
dated as of August 14, 2012, by and among the Subordinated Obligee identified
therein and MidCap Financial SBIC, LP, in its capacity as agent for certain
lenders (together with its successors and assigns, “Agent”), to certain
indebtedness, rights and obligations of AxoGen, Inc. and AxoGen Corporation, to
Agent and Lenders (as defined therein) and all liens and security interests of
Agent securing the same all as described in the Subordination Agreement, and
each holder and transferee of this instrument, by its acceptance hereof,
irrevocably agrees to be bound by the provisions of the Subordination Agreement.

INTERIM REVENUE INTERESTS PURCHASE AGREEMENT

Dated as of August 14, 2012

between

AxoGen, Inc.

and

PDL BioPharma, Inc.



--------------------------------------------------------------------------------

Table of Contents

 

            Page  

ARTICLE I DEFINITIONS

     1   

Section 1.01

     Definitions      1   

ARTICLE II PURCHASE OF INTERESTS

     10   

Section 2.01

     Purchase      10   

Section 2.02

     Payments by the Company      10   

Section 2.03

     Closing; Payment Purchase Price; Closing Deliveries      11   

Section 2.04

     No Assumed Obligations      11   

ARTICLE III REPRESENTATIONS AND WARRANTIES OF COMPANY

     11   

Section 3.01

     Organization      11   

Section 3.02

     Authorization      12   

Section 3.03

     Governmental Authorization      12   

Section 3.04

     Ownership      12   

Section 3.05

     Financial Statements      13   

Section 3.06

     No Undisclosed Liabilities      13   

Section 3.07

     Solvency      13   

Section 3.08

     Litigation      13   

Section 3.09

     Compliance with Laws      13   

Section 3.10

     Conflicts      14   

Section 3.11

     Subordination      14   

Section 3.12

     Intellectual Property      14   

Section 3.13

     Regulatory Approval      16   

Section 3.14

     Material Contracts      17   

Section 3.15

     Place of Business      17   

Section 3.16

     Broker’s Fees      17   

Section 3.17

     Other Information      18   

Section 3.18

     Insurance      18   

Section 3.19

     Taxes      18   

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF PURCHASER

     18   

Section 4.01

     Organization      18   

Section 4.02

     Authorization      18   

Section 4.03

     Broker’s Fees      19   

Section 4.04

     Conflicts      19   

 

- i -



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

            Page  

ARTICLE V COVENANTS

     19   

Section 5.01

     Consents and Waivers      19   

Section 5.02

     Access; Information      19   

Section 5.03

     Material Contracts      21   

Section 5.04

     Confidentiality; Public Announcement      21   

Section 5.05

     Efforts; Further Assurance      22   

Section 5.06

     Change of Control/Financing Event; Put Option      22   

Section 5.07

     Intellectual Property      23   

Section 5.08

     Negative Covenants      24   

Section 5.09

     Insurance      24   

Section 5.10

     Notice      24   

Section 5.11

     Use of Proceeds      25   

Section 5.12

     Taxes      25   

ARTICLE VI TERMINATION

     25   

Section 6.01

     Termination Date      25   

Section 6.02

     Effect of Termination      25   

ARTICLE VII MISCELLANEOUS

     26   

Section 7.01

     Survival      26   

Section 7.02

     Specific Performance; Limitations on Damages      26   

Section 7.03

     Notices      26   

Section 7.04

     Successors and Assigns      27   

Section 7.05

     Indemnification      28   

Section 7.06

     No Implied Representations and Warranties      29   

Section 7.07

     Independent Nature of Relationship      29   

Section 7.08

     Entire Agreement      30   

Section 7.09

     Amendments; No Waivers      30   

Section 7.10

     Interpretation      30   

Section 7.11

     Headings and Captions      30   

Section 7.12

     Counterparts; Effectiveness      31   

Section 7.13

     Severability      31   

 

- ii -



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

             Page  

Section 7.14

     Expenses      31   

Section 7.15

     Governing Law; Jurisdiction      31   

Section 7.16

     Waiver of Jury Trial      32   

 

- iii -



--------------------------------------------------------------------------------

INTERIM REVENUE INTERESTS PURCHASE AGREEMENT

This INTERIM REVENUE INTERESTS PURCHASE AGREEMENT (as amended, supplemented or
otherwise modified from time to time, this “Agreement”) is made and entered into
as of August 14, 2012, by and between AxoGen, Inc., a Minnesota corporation (the
“Company”), and PDL BioPharma, Inc., a Delaware corporation (“Purchaser”).

WHEREAS, the Company wishes to obtain financing in respect of the
commercialization of the Product (as hereinafter defined) and to sell, assign,
convey and transfer to Purchaser in consideration for its payment of the
Purchase Price (as hereinafter defined), and Purchaser wishes to purchase from
the Company, the Assigned Interests (as hereinafter defined), all upon and
subject to the terms and conditions hereinafter set forth; and

WHEREAS, the Company and Purchaser desire to enter into this Agreement, pursuant
to which, Purchaser shall pay $1,750,000 for the acquisition of certain of the
Company’s revenue rights.

NOW, THEREFORE, in consideration of the mutual covenants, agreements
representations and warranties set forth herein, the parties hereto agree as
follows:

ARTICLE I

DEFINITIONS

Section 1.01 Definitions.

The following terms, as used herein, shall have the following meanings:

“Adjustment Payment” shall have the meaning set forth in Section 5.02(f).

“Affiliate” shall mean any Person that controls, is controlled by, or is under
common control with another Person. For purposes of this definition, “control”
shall mean (i) in the case of corporate entities, direct or indirect ownership
of at least fifty percent (50%) of the stock or shares having the right to vote
for the election of directors, and (ii) in the case of non-corporate entities,
direct or indirect ownership of at least fifty percent (50%) of the equity
interest with the power to direct the management and policies of such
non-corporate entities.

“Agreement” shall have the meaning set forth in the first paragraph hereof.

“Amendment” shall mean the First Amendment to Loan and Security Agreement
entered into by and among the Company the Senior Creditors, which shall be
substantially in the form of Exhibit B.

“Assigned Interests” shall mean the following amounts of the Company’s Net
Revenues, the payment of which shall be subject to those Liens held by Senior
Creditors under the Senior Loan Documents other than the limited release of such
Liens by the Senior Creditors in respect of any Permitted Subordination
Obligation Payments as provided in the Subordination Agreement:

(a) for each calendar month starting on the Counting Date until December 31,
2012, an amount equal to three percent (3%) of the Company’s Net Revenues for
each such calendar month; and

 

- 1 -



--------------------------------------------------------------------------------

(b) for each of the following twenty (20) calendar months thereafter, the
greater of (i) five (5%) of the Company’s Net Revenues for such calendar month
or (ii) one hundred twelve thousand two hundred-fifty seven dollars
($112,257.00).

“Audit Costs” shall mean, with respect to any audit of the books and records of
the Company with respect to amounts payable or paid under this Agreement, the
reasonable out-of-pocket cost of such audit, including all fees, costs and
expenses incurred in connection therewith.

“Bankruptcy Event” shall mean the occurrence of any of the following:

(i) the Company shall commence any case, proceeding or other action (A) under
any existing or future law of any jurisdiction, domestic or foreign, relating to
bankruptcy, insolvency, reorganization, relief of debtors or the like, seeking
to have an order for relief entered with respect to it, or seeking to adjudicate
it bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee, custodian
or other similar official for it or for all or any portion of its assets, or the
Company shall make a general assignment for the benefit of its creditors;

(ii) there shall be commenced against the Company any case, proceeding or other
action of a nature referred to in clause (i) above which remains undismissed,
undischarged or unbonded for a period of sixty (60) Business Days;

(iii) there shall be commenced against the Company any case, proceeding or other
action seeking issuance of a warrant of attachment, execution, distraint or
similar process against (A) all or any substantial portion of its assets and/or
(B) the Product or any substantial portion of the Intellectual Property related
to the Product, which results in the entry of an order for any such relief which
shall not have been vacated, discharged, stayed, satisfied or bonded pending
appeal within sixty (60) Business Days from the entry thereof;

(iv) the failure of the Company to take action to object to any of the acts set
forth in clause (ii) or (iii) above within ten (10) days of the Company
receiving written notice of such act; or

(v) the Company shall generally not, or shall be unable to, or shall admit in
writing its inability to, pay its respective debts as they become due.

“Bill of Sale” shall mean the Bill of Sale pursuant to which the Company shall
assign to Purchaser all of its rights and interests in and to the Assigned
Interests purchased hereunder, except those Liens (subject to any Permitted
Subordination Obligation Payments) held by Senior Creditors under the Senior
Loan Documents, which Bill of Sale shall be substantially in the form of Exhibit
A.

“BLA” shall mean a biologics license application and all amendments and
supplements thereto, submitted to the FDA with respect to Avance® Nerve Graft.

 

- 2 -



--------------------------------------------------------------------------------

“Business Day” shall mean any day other than a Saturday, a Sunday, any day which
is a legal holiday under the laws of the State of New York, or any day on which
banking institutions located in the State of New York are required by law or
other governmental action to close.

“Change of Control” shall mean:

(a) the acquisition by any Person or group (within the meaning of Sections
13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended) of
beneficial ownership of any capital stock of the Company, if after such
acquisition, such Person or group would be the “beneficial owner” (as defined in
Rule 13d-3 under the Securities Exchange Act of 1934, as amended), directly or
indirectly, of securities of the Company representing more than fifty percent
(50%) of the combined voting power of the Company’s then outstanding securities
entitled to vote generally in the election of directors;

(b) a merger or consolidation of the Company, with any other Person, other than
a merger or consolidation which would result in the Company’s voting securities
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than fifty percent (50%) of the combined voting power of
the Company’s voting securities or such surviving entity’s voting securities
outstanding immediately after such merger or consolidation;

(c) the bona fide sale, lease, transfer, exclusive license or other disposition,
in a single transaction or series of related transactions, by the Company or any
of its Subsidiaries of all or substantially all the assets of the Company and
its Subsidiaries, taken as a whole, or the sale or disposition (whether by
merger or otherwise) of one or more Subsidiaries of the Company if substantially
all of the assets of the Company and its Subsidiaries, taken as a whole, are
held by such Subsidiary or Subsidiaries, except where such sale, lease,
transfer, exclusive license or other disposition is to a wholly owned (direct or
indirect) Subsidiary of the Company.

“Closing” shall have the meaning set forth in Section 2.03(a).

“Closing Date” shall have the meaning set forth in Section 2.03(a).

“Company” shall have the meaning set forth in the first paragraph hereof.

“Company Indemnified Party” shall have the meaning set forth in Section 7.05(a).

“Confidential Information” shall mean, as it relates to the Company and its
Affiliates and the Product, the Intellectual Property, confidential business
information, financial data and other like information (including ideas,
research and development, know-how, formulas, schematics, compositions,
technical data, specifications, customer and supplier lists, pricing and cost
information, and business and marketing plans and proposals), inventory, ideas,
algorithms, processes, computer software programs or applications (in both
source code and object code form), client lists and tangible or intangible
proprietary information or material, or such other information that either party
identifies to the other as confidential or the nature of which or the
circumstances of the disclosure of which would reasonably indicate that such
information is confidential. Notwithstanding the foregoing definition,
Confidential Information shall not include information that (i) is already in
the public domain at the time the information is disclosed, (ii) thereafter
becomes lawfully obtainable from other sources who, to the knowledge

 

- 3 -



--------------------------------------------------------------------------------

of the recipient, have no obligation of confidentiality, (iii) can be shown to
have been independently developed by the recipient or its representatives
without reference to any Confidential Information of the other party, or (iv) is
required to be disclosed under securities laws, rules and regulations applicable
to the Company or its Affiliates or the Purchaser or its Affiliates, as the case
may be, or pursuant to the rules and regulations of any securities exchange or
trading system or pursuant to any other laws, rules or regulations of any
Governmental Authority having jurisdiction over the Company and its Affiliates
or Purchaser and its Affiliates.

“Controlled” or “Control” shall mean, with respect to Intellectual Property, the
right, possession of the right, whether directly or indirectly, and whether by
ownership, license or otherwise, to grant a license, sublicense or other right
to or under such Intellectual Property without violating the terms of any
agreement with a third party related to such Intellectual Property.

“Counting Date” shall mean August 1, 2012.

“Default” shall mean the occurrence of any event or circumstance that would,
with the giving of notice, lapse of time, or both, be an Event of Default.

“Delinquent Assigned Interests Payment” shall mean, with respect to any Assigned
Interests Payment and, if owed by the Company to Purchaser, any Adjustment
Payment that is not paid when due shall, in each case, an amount equal to the
product of the amount so owed multiplied by the lower of (i) the highest rate
permitted by applicable law, and (ii) one and one-half percent (1.5%) per month,
compounded monthly.

“Dispute” shall have the meaning set forth in Section 3.12(e).

“Early Repurchase Price” shall mean the sum of (a) the balance amount stated on
Schedule 1 for the corresponding calendar month on which such payment is made,
(b) all amounts due for such calendar month on which such payment is made,
(c) any Delinquent Assigned Interests Payment owed and (d) $150,000.00.

“Event of Default” shall mean the occurrence of any Put Option Event (other than
pursuant to clause of (a) of said definition) and any material breach by the
Company of this Agreement, whether or not constituting a Put Option Event.

“Excluded Liabilities and Obligations” shall have the meaning set forth in
Section 2.04.

“FDA” shall mean the United States Food and Drug Administration or any successor
federal agency thereto.

“Financial Statements” shall mean (i) the audited consolidated balance sheets of
the Company and its Subsidiary as of December 31, 2012 and 2011, and the related
audited consolidated statements of operations, cash flows and shareholders’
equity for the Fiscal Years then ended and (ii) the unaudited consolidated
balance sheet of the Company and its Subsidiary as of March 31, 2012, and the
related unaudited consolidated statements of operations, cash flows and
shareholders’ equity for the three (3) month periods then ended.

 

- 4 -



--------------------------------------------------------------------------------

“Financing Event” shall mean the Company receives, other than from Purchaser, an
equity investment or debt placement (including a credit facility) in an amount
greater than $5,000,000 in the aggregate measured during any consecutive sixty
(60) day period after the Closing Date.

“Fiscal Quarter” shall mean each calendar quarter.

“Fiscal Year” shall mean the calendar year.

“GAAP” shall mean generally accepted accounting principles in the United States
in effect from time to time.

“Governmental Authority” shall mean any government, court, regulatory or
administrative agency or commission, or other governmental authority, agency or
instrumentality, whether foreign, federal, state or local (domestic or foreign),
including the United States Patent and Trademark Office, the FDA, or the United
States National Institutes of Health.

“Gross Product Revenues” means, for any period of determination, the sum of the
following for such period: (i) the amounts invoiced and recognized as revenue in
accordance with GAAP by the Company, its Subsidiaries or any of their Affiliates
with respect to the sale of Product to a Third Party by the Company, its
Subsidiaries or any of their Affiliates, (ii) the amounts invoiced and
recognized as revenue in accordance with GAAP by the Company, its Subsidiaries
or any of their Affiliates from a Third Party with respect to the sale,
distribution or other use of the Product by such Third Party in connection with
any marketing, royalty, manufacturing, co-promotion, co-development, equity
investment, cost sharing or other strategic arrangements, and (iii) any
collections in respect of write-offs or allowances for bad debts in respect of
items described in the preceding clauses (i) and (ii). For purposes of
prevention of duplication, “Gross Product Revenue” shall not include amounts
invoiced by distributors, wholesalers or other Persons acting in similar
capacities.

“Intellectual Property” shall mean all proprietary information; technical data;
laboratory notebooks; clinical data; priority rights; trade secrets; know-how;
confidential information; inventions (whether patentable or unpatentable and
whether or not reduced to practice or claimed in a pending patent application)
and improvements thereto; Patents; registered or unregistered trademarks, trade
names, service marks, including all goodwill associated therewith; registered
and unregistered copyrights and all applications thereof; in each case that are
owned, Controlled by, generated by, issued to, licensed to, licensed by or
hereafter acquired by or licensed by the Company, in each case relating to, or
otherwise relevant or desirable, now or in the future, for the manufacture and
sale of the Product.

“Knowledge” shall mean the actual knowledge, or that which would or should have
been known after reasonable inquiry, of any officer, director or employee of the
Company or its Subsidiaries relating to a particular matter.

“License Agreement” shall mean any existing or future license,
commercialization, co-promotion, collaboration, distribution, marketing or
partnering agreement entered into before or during the Revenue Interest Period
by the Company or any of its Affiliates relating to the Product and/or under the
Intellectual Property.

 

- 5 -



--------------------------------------------------------------------------------

“Licensees” shall mean, collectively, the licensees, sublicensees or
distributors under the License Agreements; each a “Licensee”.

“Liens” shall mean any lien, hypothecation, charge, instrument, license,
preference, priority, security agreement, security interest, interest, mortgage,
deed of trust, option, privilege, pledge, liability, covenant, order, tax, right
of recovery, trust or deemed trust (whether contractual, statutory or otherwise
arising) or any encumbrance, right or claim of any other person of any kind
whatsoever whether choate or inchoate, filed or unfiled, noticed or unnoticed,
recorded or unrecorded, contingent or non-contingent, material or non-material,
known or unknown, including, without limitation, any conditional sale or other
title retention agreement, any lease having the same financial effect as any of
the foregoing, and the filing of, or agreement to give, any financing statement
under the UCC.

“Losses” shall mean collectively, any and all claims, damages, losses,
judgments, awards, penalties, liabilities, costs and expenses (including
reasonable expenses of investigation and reasonable attorneys’ fees and expenses
incurred in connection with investigating, preparing for or defending any
action, suit or proceeding).

“Major Countries” shall mean the United States.

“Material Adverse Change” shall mean, with respect to the Company and its
Subsidiaries, any event, change, circumstance, occurrence, effect or state of
facts that has caused or is reasonably likely to cause a material adverse change
on the business, operations, assets, condition (financial or otherwise), results
of operations or prospects of the Company and its Subsidiaries, taken as a
whole.

“Material Adverse Effect” shall mean (i) the effect of a Material Adverse
Change, (ii) a material adverse effect on the validity or enforceability of any
of the Transaction Documents, (iii) material adverse effect on the ability of
the Company to perform any of its obligations under the Transaction Documents,
(iv) the inability or failure of Company to make payment of the Assigned
Interests or any other amounts in violation of this Agreement, and (v) any
material adverse effect on the Product or the ability of the Company to
distribute, market and/or sell the Product.

“Material Contract” shall mean: (i) any marketing agreement, co-promotion
agreement or partnering agreement related to the manufacture, sale or
distribution of the Product in any of the Major Countries; or (ii) any agreement
relating to any Intellectual Property, including any license, assignment, or
agreement related to Control of such Intellectual Property.

“Material Patents” shall have the meaning set forth in Section 3.12(d).

“Monthly Report” shall mean, with respect to the relevant calendar month, (i) a
report showing Gross Profit Revenues for such calendar month and the adjustments
and other reconciliations used to arrive at Net Revenues.

“Net Revenues” shall mean, for any period of determination, the difference of

(a) Gross Product Revenues for such period, less

 

- 6 -



--------------------------------------------------------------------------------

(b) the sum, with respect to the items described in clauses (i) and (ii) of the
definition of Gross Product Revenues, of

(i) cash, trade discounts and rebates actually granted or paid Third Parties in
accordance with customary industry standards,

(ii) allowances and adjustments actually credited to customers for Product that
is spoiled, damaged, outdated, obsolete, returned or otherwise recalled, but
only if and to the extent the same are in accordance with sound business
practices and not in excess of customary industry standards,

(iii) charges for freight, postage, shipping, delivery, service and insurance
charges, to the extent invoiced,

(iv) taxes, duties or other governmental charges to the extent invoiced,

(v) write-offs or allowances for bad debts,

(vi) rebates and chargebacks and other price reduction programs granted to
managed care entities, Governmental Authorities, group purchasing organizations
or pharmaceutical benefit management companies, and

(vii) other payments required by law to be made under Medicaid, Medicare or
other government special medical assistance programs.

Net Revenues shall be determined in accordance with GAAP as applied by the
Company and its Subsidiary on the date of this Agreement.

“Obligations” shall mean any and all obligations of the Company under the
Transaction Documents.

“Patents” shall mean all patents, patent rights, patent applications, patent
disclosures and invention disclosures issued or filed, together with all
reissues, divisions, continuations, continuations-in-part, revisions, term
extensions, substitutes, supplementary protection certificates and
reexaminations, including the inventions claimed in any of the foregoing and any
priority rights arising therefrom, covering or related to the manufacture, use
and sale of the Product that are issued or filed as of the date hereof or during
the Revenue Interest Period, including, without limitation, those identified in
Schedule 3.12 in each case, which are owned, Controlled by, issued to, licensed
to or licensed by the Company, its Subsidiary or any of its Affiliates.

“Permitted Subordination Obligation Payments” shall have the meaning given it in
the Subordination Agreement.

“Person” shall mean an individual, corporation, partnership, limited liability
company, association, trust or other entity or organization, but not including a
government or political subdivision or any agency or instrumentality of such
government or political subdivision.

 

- 7 -



--------------------------------------------------------------------------------

“Product” shall mean Avance® Nerve Graft, AXOGUARD® Nerve Protector and
AXOGUARD® Nerve Connector, regardless of the purpose for which such products are
marketed or sold, and any and all future iterations of such products developed
or licensed by the Company as a solution to repair or protect nerves as marketed
in any jurisdiction.

“Purchase Price” shall mean $1,750,000.

“Purchaser” shall have the meaning set forth in the first paragraph hereof.

“Purchaser Indemnified Party” shall have the meaning set forth in
Section 7.05(b).

“Put Option” shall have the meaning set forth in Section 5.06(b).

“Put Option Closing Date” shall have the meaning set forth in Section 5.06(b).

“Put Option Event” shall mean any one of the following events:

(a) any Bankruptcy Event;

(b) occurrence of a Material Adverse Effect;

(c) any Transfer by the Company of its interests in the Revenue Interests or
substantially all of its interest in the Product;

(d) any material breach of any representation or warranty made by the Company in
this Agreement or any breach of or default under any covenant or agreement by
the Company in this Agreement, which breach is not cured within thirty (30) days
after written notice thereof is delivered by Purchaser to the Company; or

(e) acceleration of the Senior Loan.

“Quarterly Report” shall mean, with respect to the relevant Fiscal Quarter of
the Company, (i) a report showing on a monthly basis the Gross Profit Revenues
for each month in such quarter and the adjustments and other reconciliations
used to arrive at Net Revenues for each month, with the aggregate quarterly
amounts reconciled, in each case, to the most applicable line item in the
Company’s consolidated statements of operations as most recently filed or to be
filed with the Securities and Exchange Commission or furnished to Purchaser
pursuant to Section 5.02(h) and (ii) a reconciliation of all Assigned Interest
Payments made by the Company to Purchaser pursuant to this Agreement during such
quarter.

“Regulatory Agency” shall mean a Governmental Authority with responsibility for
the approval of the marketing and sale of pharmaceuticals in the United States
or other regulation of pharmaceuticals.

“Regulatory Approval” shall mean all approvals (including, without limitation,
where applicable, pricing and reimbursement approval and schedule
classifications), product and/or establishment licenses, registrations or
authorizations of any Governmental Authority necessary for the manufacture, use,
storage, import, export, transport, offer for sale, or sale of the Product in a
regulatory jurisdiction.

 

- 8 -



--------------------------------------------------------------------------------

“Revenue Interest Period” shall mean the period from and including the Counting
Date through the earliest of:

(a) August 31, 2014; and

(b) payment of the Early Repurchase Price.

“Revenue Interests” shall mean all of the Company’s interest in the Gross
Product Revenues.

“Secretary’s Certificate” shall mean the duly executed Secretary’s and Officer’s
Certificate, dated as of the Closing Date, in form and substance reasonably
satisfactory to Purchaser, (W) attaching certified copies of the Company’s
organizational documents (together with any and all amendments thereto);
(X) attaching certified copies of the resolutions adopted by the board of
directors of the Company authorizing and approving the execution, delivery and
performance by the Company of the Agreement and the Bill of Sale and the
transactions contemplated herein and therein; (Y) setting forth the incumbency
of the officer or officers of the Company who have executed and delivered the
Agreement and the Bill of Sale; and (Z) attaching copies, certified by such
officer as true and complete, of a certificate of the appropriate Governmental
Authority of the Company’s jurisdiction of formation, stating that the Company
is in good standing under the laws of the State of Minnesota.

“Senior Creditors” shall mean MidCap Financial SBIC, LP, the Lenders (as defined
in the Senior Loan Agreement) from time to time party to the Senior Loan
Agreement and any other holder or holders of the Senior Loan as may from time to
time exist.

“Senior Loan” shall have the meaning set forth in the Subordination Agreement.

“Senior Loan Agreement” shall have the meaning set forth in the Subordination
Agreement.

“Senior Loan Documents” shall have the meaning set forth in the Subordination
Agreement.

“Subordination Agreement” shall mean that Subordination and Intercreditor
Agreement by and among Company, Purchaser, AxoGen Corporation, and MidCap
Financial SBIC, LP on August 14, 2012, as the same may be amended, restated,
supplemented or otherwise modified from time to time.

“Subsidiary” shall mean, with respect to any Person, any other Person controlled
by such first Person, directly or indirectly, through one or more
intermediaries.

“Tax” or “Taxes” means any federal, state, local or foreign tax, levy, impost,
duty, assessment, fee, deduction or withholding or other charge, including all
excise, sales, use, value added, transfer, stamp, documentary, filing,
recordation and other fees imposed by any taxing authority (and interest, fines,
penalties and additions related thereto).

“Tax Return” means any report, return, form (including elections, declarations,
statements, amendments, claims for refund, schedules, information returns or
attachments thereto) or other information supplied or required to be supplied to
a Governmental Authority with respect to Taxes.

 

- 9 -



--------------------------------------------------------------------------------

“Term” shall have the meaning set forth in Section 6.01.

“Term Sheet” shall mean the Term Sheet between the Company and Purchaser, dated
July 26, 2012.

“Third Party” shall mean any Person other than the Company.

“Transaction Documents” shall mean, collectively, this Agreement, the Bill of
Sale and the Secretary’s Certificate and any related ancillary documents or
agreements.

“Transfer” shall mean any sale, conveyance, assignment, disposition, pledge,
hypothecation or transfer.

“United States” shall mean the United States of America.

ARTICLE II

PURCHASE OF INTERESTS

Section 2.01 Purchase.

Upon the terms and subject to the conditions set forth in this Agreement, on the
Closing Date, the Company agrees to sell, assign, transfer and convey to
Purchaser, and Purchaser agrees to purchase from the Company, free and clear of
all Liens (except those Liens held by the Senior Creditors (subject to the
Permitted Subordination Obligation Payments)), all of the Company’s rights and
interests in and to the Assigned Interests. Purchaser’s ownership interest in
each of the Assigned Interests so acquired shall vest immediately upon the
Company’s receipt of payment for such Assigned Interests pursuant to
Section 2.03(a).

Section 2.02 Payments by the Company.

(a) Payments in Respect of the Assigned Interests. In connection with the
purchase of the Assigned Interest, Purchaser shall be entitled to receive the
Assigned Interests in respect of Net Revenues earned during the Revenue Interest
Period in accordance with subsection (b) below.

(b) Monthly Report/Disbursement. During the Term, the Company shall, within
twenty (20) days after the end of each calendar month (i) produce and deliver to
Purchaser a Monthly Report, together with a certificate of the Company,
certifying that to the best Knowledge of the Company (x) such Monthly Report is
a true and complete copy and (y) any statements and any data and information
therein prepared by the Company are true, correct and accurate in all material
respects, and (ii) a payment (the “Assigned Interest Payment”) equal to the
Assigned Interest owed for such calendar month.

(c) Payment Procedure. All payments to be made by the Company to Purchaser
hereunder, including any Delinquent Assigned Interests Payment and Adjustment
Payment, shall be made by wire transfer of immediately available funds.

 

- 10 -



--------------------------------------------------------------------------------

Section 2.03 Closing; Payment Purchase Price; Closing Deliveries.

(a) Closing. The closing of the purchase of the Assigned Interests pursuant to
this Agreement (the “Closing”) will take place concurrently with the execution
of this Agreement on the date hereof (the “Closing Date”) and will be held at
the offices of PDL or at such other time and place as shall be agreed upon by
the Company and PDL.

(b) Payment of Purchase Price. At the Closing, Purchaser shall pay to the
Company the Purchase Price by wire transfer of immediately available funds to
the account designated by the Company prior to the date hereof.

(c) Closing Deliveries. At the Closing, (i) the Company will deliver to
Purchaser (X) its duly executed counterpart to the Bill of Sale, (Y) a fully
executed copy of the Amendment by the Company and the required Senior Creditors,
and (Z) a fully executed and complete Secretary’s Certificate, and
(ii) Purchaser will deliver to the Company its duly executed counterpart to the
Bill of Sale.

Section 2.04 No Assumed Obligations.

Notwithstanding any provision in this Agreement or any other writing to the
contrary, Purchaser is acquiring only the Assigned Interests and is not assuming
any liability or obligation of the Company or any of its Affiliates of whatever
nature, whether presently in existence or arising or asserted hereafter, whether
under any Transaction Document or otherwise. All such liabilities and
obligations shall be retained by and remain obligations and liabilities of the
Company or its Affiliates (the “Excluded Liabilities and Obligations”).

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF COMPANY

For purposes of all the representations and warranties contained in Article III,
the term “Product” shall mean Avance® Nerve Graft, AXOGUARD® Nerve Protector and
AXOGUARD® Nerve Connector as such products currently exist and are marketed in
any jurisdiction, and no broader definition shall be implied. The Company hereby
represents and warrants to Purchaser, as of the Closing Date, the following:

Section 3.01 Organization.

Each of the Company and its Subsidiary is a corporation duly incorporated,
validly existing and in good standing under the laws of the States of Minnesota
and Delaware, respectively, and has all corporate powers and all licenses,
authorizations, consents and approvals required to carry on its respective
business as now conducted and as proposed to be conducted in connection with the
transactions contemplated by the Transaction Documents. Each of the Company and
its Subsidiary is duly qualified to do business as a foreign corporation and is
in good standing in every jurisdiction in which the failure to do so would have
a Material Adverse Effect. The Company has no direct or indirect Subsidiaries,
other than AxoGen Corporation, a Delaware corporation.

 

- 11 -



--------------------------------------------------------------------------------

Section 3.02 Authorization.

The Company has all necessary power and authority to enter into, execute and
deliver the Transaction Documents and to perform all of the obligations to be
performed by it hereunder and thereunder and to consummate the transactions
contemplated hereunder and thereunder. The Transaction Documents have been duly
authorized, executed and delivered by the Company and each Transaction Document
constitutes the valid and binding obligation of the Company, enforceable against
the Company in accordance with their respective terms, subject, as to
enforcement of remedies, to bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting creditors’ rights generally or general equitable
principles.

Section 3.03 Governmental Authorization.

The execution and delivery by the Company of the Transaction Documents, and the
performance by the Company of its obligations hereunder and thereunder, does not
require any notice to, action or consent by, or in respect of, or filing with,
any Governmental Authority.

Section 3.04 Ownership.

(a) The Company owns, Controls, or holds a valid license under, all of the
Intellectual Property and the Regulatory Approvals which it currently purports
to own related to the Product free and clear of all Liens, except those Liens
held by Senior Creditors under the Senior Loan Documents, and no license, either
direct or implied, or covenant not to sue under any Intellectual Property has
been granted to or exists in any Third Party. Neither the Company nor its
Subsidiary has granted, nor does there exist, any Lien on the Revenue Interests
or the Assigned Interests, except those Liens held by the Senior Creditors under
the Senior Loan Documents (subject to the Permitted Subordination Obligation
Payments).

(b) The Company, immediately prior to the purchase of the Assigned Interests,
owns, and is the sole holder of, all the Revenue Interests; and the Company
owns, and is the sole holder of, and/or has and holds a valid, enforceable and
subsisting license to, all of those other assets that are required to produce or
receive any payments from any Licensee or payor under and pursuant to, and
subject to the terms of any License Agreement, in each case free and clear of
any and all Liens, except those Liens held by Senior Creditors under the Senior
Loan Documents. The Company has not transferred, sold, or otherwise disposed of,
or agreed to transfer, sell, or otherwise dispose of any portion of the Revenue
Interests other than as contemplated by this Agreement. No Person other than the
Company and the Senior Creditors has any right to receive the payments payable
under any License Agreement, other than Purchaser’s rights with respect to the
Assigned Interests, from and after the Closing Date. The Company has the full
right to sell, transfer, convey and assign to Purchaser all of the Company’s
rights and interests in and to the Assigned Interests being sold, transferred,
conveyed and assigned to Purchaser pursuant to this Agreement without any
requirement to obtain the consent of any Person, which has not already been
obtained. At the Closing, and upon delivery of the Bill of Sale to Purchaser by
the Company, Purchaser shall have acquired good and valid rights and interests
of the Company in and to the Assigned Interests being sold, transferred,
conveyed and assigned to Purchaser pursuant to this Agreement, free and clear of
any and all Liens, except those Liens held by Senior Creditors under the Senior
Loan Documents (subject to the Permitted Subordination Obligation Payments).

 

- 12 -



--------------------------------------------------------------------------------

Section 3.05 Financial Statements.

The Financial Statements are complete and accurate in all material respects,
were prepared in conformity with GAAP and present fairly in all material
respects the financial position and the financial results of the Company and its
Subsidiary as of the dates and for the periods covered thereby.

Section 3.06 No Undisclosed Liabilities.

Except for those liabilities (a) specifically identified on the face of the
Financial Statements, (b) incurred by the Company in the ordinary course of
business since March 31, 2012, or (c) in connection with the Obligations under
the Transaction Documents, there are no material liabilities of the Company or
its Subsidiary of any kind whatsoever, whether accrued, contingent, absolute,
determined or determinable.

Section 3.07 Solvency.

The Company and its Subsidiary, taken as a whole, are not insolvent as defined
in any statute of the United States Bankruptcy Code or in the fraudulent
conveyance or fraudulent transfer statutes of the States of Delaware, Florida,
Minnesota or New York. Assuming consummation of the transactions contemplated by
the Transaction Documents, (a) the present fair saleable value of the Company’s
and its Subsidiary’s assets and the fair value of the Company’s and its
Subsidiary’s assets are each greater than the total amount of liabilities
(including contingent and unliquidated liabilities) of the Company and its
Subsidiary as such liabilities mature, (b) neither the Company nor its
Subsidiary has unreasonably small capital with which to engage in its respective
business, and (c) neither the Company nor its Subsidiary has incurred, nor does
either have present plans to or intend to incur, debts or liabilities beyond
their respective ability to pay such debts or liabilities as they become
absolute and matured.

Section 3.08 Litigation.

There is no (a) action, suit, arbitration proceeding, claim, investigation or
other proceeding pending or, to the Knowledge of the Company, threatened against
the Company or its Subsidiary or (b) any governmental inquiry pending or, to the
Knowledge of the Company, threatened against the Company or its Subsidiary, in
each case with respect to clauses (a) and (b) above, which, if adversely
determined, would question the validity of, or could adversely affect the
transactions contemplated by the Transaction Documents or could reasonably be
expected to have a Material Adverse Effect. There is no action, suit,
arbitration proceeding, claim, investigation or other proceeding pending or, to
the Knowledge of the Company, threatened against the Company, its Subsidiary or
any other Person relating to the Product, the Intellectual Property, the
Regulatory Approvals, the Revenue Interests or the Assigned Interests.

Section 3.09 Compliance with Laws.

Neither the Company nor its Subsidiary (a) is in violation of, has violated, or
to the Knowledge of the Company, is under investigation with respect to, and,
(b) has been threatened to be charged with or been given notice of any violation
of any law, rule, ordinance or regulation of, or any judgment, order, writ,
decree, permit or license entered by any Governmental Authority applicable to
the Company, the Assigned Interests or the Revenue Interests which would
reasonably be expected to have a Material Adverse Effect.

 

- 13 -



--------------------------------------------------------------------------------

Section 3.10 Conflicts.

Neither the execution and delivery of any of this Agreement or the other
Transaction Documents to which the Company is a party nor the performance or
consummation of the transactions contemplated hereby or thereby will:
(a) contravene, conflict with, result in a breach or violation of, constitute a
default under, or accelerate the performance provided by, in any material
respects any provisions of: (i) any law, rule, ordinance or regulation of any
Governmental Authority, or any judgment, order, writ, decree, permit or license
of any Governmental Authority, to which the Company or its Subsidiary or any of
their respective assets or properties may be subject or bound; or (ii) any
contract, agreement, commitment or instrument to which the Company or its
Subsidiary is a party or by which the Company or its Subsidiary or any of their
respective assets or properties is bound or committed; (b) contravene, conflict
with, result in a breach or violation of, constitute a default under, or
accelerate the performance provided by, any provisions of the articles or
certificate of incorporation or bylaws (or other organizational or
constitutional documents) of the Company or its Subsidiary; (c) require any
notification to, filing with, or consent of, any Person or Governmental
Authority other than those that have been obtained; (d) give rise to any right
of termination, cancellation or acceleration of any right or obligation of the
Company, its Subsidiary or any other Person or to a loss of any benefit relating
to the Revenue Interests or the Assigned Interests; or (e) result in the
creation or imposition of any Lien on (i) the assets or properties of the
Company or its Subsidiary or (ii) the Assigned Interests or the Revenue
Interests, except, in the case of the foregoing clauses (a), (c), (d) or (e),
for any such breaches, defaults or other occurrences that would not,
individually or in the aggregate, have a Material Adverse Effect.

Section 3.11 Subordination.

The claims and rights of Purchaser created by any Transaction Document in and to
the Assigned Interests and the Revenue Interests are (a) subordinated to the
Senior Creditors as provided in the Subordination Agreement and (b) not and
shall not be subordinated to any creditor of the Company or any other Person
other than the Senior Creditors as provided in the Subordination Agreement.

Section 3.12 Intellectual Property.

(a) Schedule 3.12(a) sets forth an accurate, true and complete list of all
(i) Patents and utility models, (ii) trade names, registered trademarks,
registered service marks, and applications for trademark registration or service
mark registration, (iii) registered copyrights and (iv) domain name
registrations and websites, in each case with respect to clauses (i), (ii),
(iii) and (iv) above in this subsection (a) that the Company owns or licenses
and which are necessary to make, have made, use, sell, have sold, offer for
sale, import, develop, promote, market, distribute, manufacture, commercialize
or otherwise exploit the Product in the jurisdictions where the Product marketed
and sold. For each item of Intellectual Property listed on Schedule 3.12(a), the
Company has identified (x) the owner, (y) the countries in which such listed
item is patented or registered or in which an application for Patent or
registration is pending and (z) the application number, the Patent number or
registration number. To the Company’s Knowledge, except as disclosed therein,
each Patent and trademark listed on Schedule 3.12(a) is valid, enforceable and
subsisting and none has lapsed, expired, been cancelled or become abandoned. The
Patent applications listed in Schedule 3.12(a) have been prosecuted by competent
patent counsel in a

 

- 14 -



--------------------------------------------------------------------------------

diligent manner. After due inquiry, the Company has determined that there are no
published patents, patent applications, articles, prior art references, public
uses, undisclosed information (including best mode) or other grounds, factors or
circumstances that could adversely affect the validity or enforceability of any
of the Patents listed in Schedule 3.12(a). After due inquiry, the Company has
determined that all Persons relevant to the prosecution of any of the Material
Patents or applications related thereto have complied with the duty to disclose
information and/or the duty of candor, including obligations to the United
States Patent and Trademark Office specified under Rule 56. To the Company’s
Knowledge, each of the Material Patents and Material Patent applications
correctly identifies each and every inventor of the claims thereof as determined
in accordance with the laws of the jurisdiction in which such Material Patent is
issued or such Material Patent application is pending. To the Company’s
Knowledge, each Person who has or has had any rights in or to the Intellectual
Property listed on Schedule 3.12(a) that are owned by, or licensed to, the
Company, including, each inventor named on the Patents and Patent applications
listed in Schedule 3.12(a), has executed an agreement assigning his, her or its
entire right, title and interest in and to such Intellectual Property, and the
inventions embodied, described and/or claimed therein, to the purported owner
and no such Person has any contractual or other obligation that would preclude
or conflict with any such assignment or otherwise conflict with the obligations
of such Person to the applicable owner of each listed Intellectual Property. To
the Company’s Knowledge, all Persons having a claim to inventorship to any
pending or issued claim of the Patents are currently listed as inventors with
respect to such Patents, and that the Company has performed an appropriate
inquiry with respect to such inventorship.

(b) Except for Intellectual Property licensed to and owned by the Company and
set forth on Schedule 3.12(a), no other Intellectual Property is necessary to
make, have made, offer to sell, sell, have sold, use, import, distribute,
commercialize or market the Product in the Major Countries. The use,
manufacture, import, export, offer for sale, distribution, marketing and sale of
the Product does not infringe any patents that are owned by a Third Party in the
Major Countries.

(c) The Company has the full right, power and authority to grant all of the
rights and interests granted to Purchaser in this Agreement.

(d) To the Company’s Knowledge, there are no unpaid maintenance, annuity or
renewal fees currently overdue for any of the Patents that cover the
manufacture, use or sale of the Product or which cover compositions of matter
and/or processes which relate to the Product or alternatives thereto (“Material
Patents”).

(e) There is, and has been, no pending, decided or settled opposition,
interference proceeding, reexamination proceeding, cancellation proceeding,
injunction, claim, lawsuit, declaratory judgment, administrative post-grant
review proceeding, other administrative or judicial proceeding, hearing,
investigation, complaint, arbitration, mediation, International Trade Commission
investigation, decree, or any other filed claim (collectively referred to
hereinafter as “Disputes”) related to any of the Material Patents, nor, to the
Knowledge of the Company, has any such Dispute been threatened challenging the
legality, validity, enforceability or ownership of any Material Patents or which
would give rise to a credit against the revenues or royalties due to the Company
for the manufacture, sale offer for sale, use, importation or exportation of the
Product and the Company has no notice of any facts that would form the basis for
such a

 

- 15 -



--------------------------------------------------------------------------------

Dispute. There are no Disputes by any Person or Third Party against the Company,
its Licensees or its licensor, and the Company has not received any written
notice or claim of any such Dispute as pertaining to the Product. Neither the
Company nor its licensor has sent any notice of any such Dispute to a Third
Party. The Company is not subject to any outstanding injunction, judgment,
order, decree, ruling charge, settlement or other disposition of Dispute which
relates to the Product or the Patents.

(f) There is no pending or threatened action, suit, or proceeding, or any
investigation or claim by any Governmental Authority to which the Company is a
party (1) that would be the subject of a claim for indemnification by any Person
or Third Party under any agreement, or (2) that the marketing, sale or
distribution of the Product worldwide by the Company or its by Licensees
pursuant to the related License Agreement, as applicable, does or will infringe
on any patent of any other Person, and there is no basis for any such action,
suit, proceeding, investigation or claim of the type described in clause (1) or
(2) above. To the Company’s Knowledge, there are no pending published or
unpublished United States, international or foreign patent applications owned by
any other Person, which, if issued, would limit or prohibit, in any material
respect, the use of the Product or the licensed Intellectual Property relating
to the Product.

(g) The Company has taken all commercially reasonable measures and precautions
necessary to protect and maintain (1) the confidentiality of all Intellectual
Property that it owns and (2) the value of all Intellectual Property related to
the Product, except where such failure to take action would not have a Material
Adverse Effect.

(h) No material trade secret of the Company has been published or disclosed to
any Person except pursuant to a written agreement requiring such Person to keep
such trade secret confidential, except where such disclosure would not have a
Material Adverse Effect.

(i) Each Product, or its manufacture or use, is covered by one or more claims of
an issued Patent in the United States.

Section 3.13 Regulatory Approval.

(a) The Company and its Subsidiary have made available to Purchaser any written
reports or other written communications received from a Governmental Authority
that would indicate that any Regulatory Agency (A) is not likely to approve the
BLA, (B) is likely to revise or revoke any current Regulatory Approval granted
by any Regulatory Agency with respect to the Product, or (C) is likely to pursue
any material compliance actions against the Company.

(b) The Company and its Subsidiary possess all Regulatory Approvals issued or
required by the appropriate Regulatory Agencies, which Regulatory Approvals are
necessary to conduct the current clinical trials relating to the Product, and
neither the Company nor its Subsidiary has received any notice of proceedings
relating to the revocation, suspension, termination or modification of any such
Regulatory Approvals.

(c) The Company and its Subsidiary are in material compliance with, and has
materially complied with, all applicable federal, state, local and foreign laws,
rules, regulations, standards, orders and decrees governing its business,
including all regulations promulgated by each Regulatory Agency, the failure of
compliance with which could reasonably be expected to

 

- 16 -



--------------------------------------------------------------------------------

result in a Material Adverse Effect; the Company and its Subsidiary have not
received any notice citing action or inaction by any of them that would
constitute any material non-compliance with any applicable federal, state, local
and foreign laws, rules, regulations, or standards, which could reasonably be
expected to result in a Material Adverse Effect; and to the Company’s Knowledge,
no prospective change in any applicable federal, state, local or foreign laws,
rules, regulations or standards has been adopted which, when made effective,
could reasonably be expected to result in a Material Adverse Effect.

(d) Preclinical and clinical trials conducted on behalf of the Company or its
Subsidiary relating to the Product were conducted in compliance with applicable
laws and, in all material respects, in accordance with experimental protocols,
procedures and controls pursuant to, where applicable, accepted professional and
scientific standards; the descriptions of the results of such trials provided to
Purchaser are accurate in all material respects. Neither the Company nor its
Subsidiary has received any notices or correspondence from any Regulatory Agency
or comparable authority requiring the termination, suspension, or material
modification or clinical hold of any clinical trials conducted by or on behalf
of the Company or its Subsidiary with respect to the Product, which termination,
suspension, material modification or clinical hold could reasonably be expected
to result in a Material Adverse Effect.

Section 3.14 Material Contracts.

Neither the Company nor its Subsidiary is in breach of or in default under any
Material Contract which default, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect. To the Knowledge
of the Company, nothing has occurred and no condition exists that would permit
any other party thereto to terminate any Material Contract. Neither the Company
nor its Subsidiary has received any notice or, to the Knowledge of the Company,
any threat of termination of any such Material Contract. To the Knowledge of the
Company, no other party to a Material Contract is in breach of or in default
under such Material Contract. All Material Contracts are valid and binding on
the Company or its Subsidiary and, to the Knowledge of the Company, on each
other party thereto, and are in full force and effect. The Company is in
compliance with all obligations of the Amended and Restated Standard Exclusive
License Agreement with Sublicensing Terms between AxoGen Corporation and the
University of Florida Research Foundation dated February 21, 2006, and the
Patent License Agreement between AxoGen Corporation and the Board of Regents of
The University of Texas System dated July 19, 2005.

Section 3.15 Place of Business.

The Company’s principal place of business and chief executive office are set
forth on Schedule 3.15.

Section 3.16 Broker’s Fees.

The Company and its Subsidiary have not taken any action that would entitle any
Person to any commission or broker’s fee in connection with this Agreement
except fees, commissions and expenses to be paid to JMP Securities LLC, all of
which will be paid by the Company.

 

- 17 -



--------------------------------------------------------------------------------

Section 3.17 Other Information.

No written statement, information, report or materials prepared by or on behalf
of the Company or its Subsidiary and furnished to Purchaser by or on behalf of
the Company or its Subsidiary in connection with any Transaction Document or any
transaction contemplated hereby or thereby, no written representation, warranty
or statement made by the Company or its Subsidiary in any Transaction Document,
and no Schedule or Exhibit hereto or thereto, in each case taken in the
aggregate, contains any untrue statement of a material fact or omits any
statement of material fact necessary in order to make the statements made
therein in light of the circumstances under which they were made not misleading.

Section 3.18 Insurance.

There are in full force and effect insurance policies maintained by the Company
with an insurance company rated not less than “A-” by A.M. Best Company, Inc.,
with coverages and in amounts customary for companies of comparable size and
condition similarly situated in the same industry as the Company, including
product liability insurance, directors and officers insurance and insurance
against litigation liability, subject only to such exclusions and deductible
items as are usual and customary in insurance policies of such type. All
material insurable risks in respect of the business and assets of the Company
and its Subsidiary are covered by such insurance policies. A schedule of the
Company’s insurance policy or insurance policies is attached hereto as Schedule
3.18.

Section 3.19 Taxes.

The Company has timely filed (taking into account all extensions of due dates)
all Tax returns required to be filed by, or on behalf of, it and has timely paid
all Taxes required to be paid with such returns. To Company Knowledge, (a) all
Tax Returns filed by the Company (or on its behalf) have been true, correct and
complete; (b) there is no outstanding or threatened action, claim or other
examination or proceeding with respect to Taxes of the Company or its assets
(including with respect to the Assigned Interests and the Revenue Interests);
and (c) there are no Taxes of the Company that form or could form the basis for
an encumbrance (other than encumbrances for current taxes not yet past due) on
any of its assets (including the Assigned Interests and the Revenue Interests).

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF PURCHASER

Purchaser represents and warrants to the Company the following:

Section 4.01 Organization.

Purchaser is a corporation duly incorporated and validly existing under the laws
of the State of Delaware.

Section 4.02 Authorization.

Purchaser has all necessary power and authority to enter into, execute and
deliver the Transaction Documents and to perform all of the obligations to be
performed by it hereunder and thereunder and to consummate the transactions
contemplated hereunder and thereunder. The Transaction Documents have been duly
authorized, executed and delivered by Purchaser and

 

- 18 -



--------------------------------------------------------------------------------

each Transaction Document constitutes the valid and binding obligation of
Purchaser, enforceable against Purchaser in accordance with their respective
terms, subject, as to enforcement of remedies, to bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
or general equitable principles.

Section 4.03 Broker’s Fees.

Purchaser has not taken any action that would entitle any Person to any
commission or broker’s fee in connection with the transactions contemplated by
the Transaction Documents.

Section 4.04 Conflicts.

Neither the execution and delivery of this Agreement or any other Transaction
Document to which Purchaser is a party nor the performance or consummation of
the transactions contemplated hereby will: (a) contravene, conflict with, result
in a breach or violation of, constitute a default under, or accelerate the
performance provided by, in any material respects any provisions of: (i) any
law, rule or regulation of any Governmental Authority, or any judgment, order,
writ, decree, permit or license of any Governmental Authority, to which
Purchaser or any of its assets or properties may be subject or bound; or
(ii) any contract, agreement, commitment or instrument to which Purchaser is a
party or by which Purchaser or any of its assets or properties is bound or
committed; (b) contravene, conflict with, result in a breach or violation of,
constitute a default under, or accelerate the performance provided by, any
provisions of the organizational or constitutional documents of Purchaser; or
(c) require any notification to, filing with, or consent of, any Person or
Governmental Authority, except, in the case of the foregoing clauses (a) or (c),
for any such breaches, defaults or other occurrences that would not,
individually or in the aggregate, have a material adverse effect on the ability
of Purchaser to perform any of its obligations under the Transaction Documents.

ARTICLE V

COVENANTS

From the date hereof through and including the end of the Revenue Interest
Period, the following covenants shall apply:

Section 5.01 Consents and Waivers.

The Company shall use its commercially reasonable efforts to obtain and maintain
any required consents, acknowledgements, certificates or waivers so that the
transactions contemplated by this Agreement or any other Transaction Document
may be consummated and shall not result in any default or breach or termination
of any of the Material Contracts.

Section 5.02 Access; Information.

(a) License Notices. Subject to any applicable confidentiality restrictions, the
Company shall promptly provide Purchaser with copies of any material written
notices received or given by the Company under any Material Contract, and to the
extent the Company is barred from providing Purchaser with copies of such
notices due to any applicable confidentiality restrictions, the Company shall
(i) inform Purchaser of the existence of such notice accompanied by a written
description of the substance contained in such notice and (ii) promptly seek the

 

- 19 -



--------------------------------------------------------------------------------

removal or waiver of any such confidentiality restrictions so as to permit a
free exchange of information with the Purchaser regarding the substance of such
notice. The Company shall promptly notify Purchaser of any breaches or alleged
breaches under any Material Contracts and of any other events with respect to
any Material Contract or the subject matter thereof which could reasonably be
expected to have a Material Adverse Effect.

(b) Litigation or Investigations. The Company shall promptly notify Purchaser of
(i) any action, demand, suit, claim, cause of action, proceeding or
investigation pending or, to the best knowledge of the Company, threatened by or
against the Company, or (ii) proceeding or inquiry of any Governmental Authority
pending or, to the best knowledge of the Company, threatened against the
Company, related to any Material Contract, the Product, the Patents or any
Transaction Document.

(c) Maintenance of Books and Records. The Company shall keep and maintain, or
cause to be kept and maintained, at all times accurate and complete books and
records. During the Term, the Company shall keep and maintain, or cause to be
kept and maintained, at all times full and accurate books of account and records
adequate to correctly reflect all payments paid and/or payable with respect to
the Revenue Interests and Assigned Interests.

(d) Inspection Rights. Purchaser and any of Purchaser’s representatives shall
have the right, once a year (and at any other time a Default or Event of Default
shall have occurred or be continuing), to visit the Company and its
Subsidiaries’ offices and properties where the Company and its Subsidiaries keep
and maintain their books and records relating or pertaining to the Revenue
Interests and the Assigned Interests for purposes of conducting an audit of such
books and records, and to inspect, copy and audit such books and records, during
normal business hours, and, upon five (5) Business Days’ written notice given by
Purchaser to the Company (provided one (1) Business Day’s notice shall be
required if a Default or Event of Default shall have occurred and be
continuing), the Company will provide Purchaser and any of Purchaser’s
representatives reasonable access to such books and records, and shall permit
Purchaser and any of Purchaser’s representatives to discuss the business,
operations, properties and financial and other condition of the Company or any
of its Affiliates including, but not limited to, matters relating or pertaining
to the Revenue Interests and the Assigned Interests with officers of such
parties, and with their independent certified public accountants.

(e) Audit Costs. In the event any audit of the books and records of the Company
and its Subsidiaries relating to the Revenue Interests and Assigned Interests by
Purchaser and/or any of Purchaser’s representatives reveals that the amounts
paid to Purchaser hereunder for the period of such audit have been understated
by more than five percent (5%) of the amounts determined to be due for the
period subject to such audit, then the Audit Costs in respect of such audit
shall be borne by the Company; and in all other cases, such Audit Costs shall be
borne by Purchaser.

(f) Quarterly Reports. During the Term, the Company shall, promptly after the
end of each Fiscal Quarter of the Company (but in no event later than forty-five
(45) days following the end of such quarter (unless such Fiscal Quarter is the
last Fiscal Quarter of a Fiscal Year in which case no later than ninety
(90) days after the end of such Fiscal Quarter)), produce and deliver to
Purchaser a Quarterly Report for such quarter, together with a certificate of
the Company, certifying that to the best Knowledge of the Company (i) such
Quarterly Report is a

 

- 20 -



--------------------------------------------------------------------------------

true and complete copy and (ii) any statements and any data and information
therein prepared by the Company are true, correct and accurate in all material
respects. Following the Company’s delivery of each Quarterly Report to
Purchaser, Purchaser shall have 30 days to review such Quarterly Report and
dispute the amount of any of the Assigned Interests Payments that were paid or
are to be paid for the particular Fiscal Quarter. The Company and Purchaser in
good faith shall seek to resolve in writing any differences that they may have
with respect to the computation of the applicable Assigned Interests Payments.
Any additional payments (the “Adjustment Payment”), whether owed to the Company
or Purchaser, shall be paid by the party owing such Adjustment Payment within
five (5) days of the final determination of the amount of the Adjustment
Payment.

(g) GAAP Accounting. The Company shall maintain a system of accounting
established and administered in accordance with sound business practices to
permit preparation of financial statements in conformity with GAAP.

(h) Periodic Reports. In the event that the Company is not subject to the
reporting requirements of the Securities Exchange Act of 1934, as amended, the
Company shall deliver to Purchaser the following financial statements:

(i) Within forty-five (45) days after the end of each Fiscal Quarter, copies of
the unaudited consolidated financial statements of the Company and its
Subsidiaries for such Fiscal Quarter; and

(ii) Within ninety (90) days after the end of each Fiscal Year, copies of the
audited consolidated financial statements of the Company and its Subsidiaries
for such Fiscal Year.

Section 5.03 Material Contracts.

The Company shall comply with all material terms and conditions of and fulfill
all of its obligations under all the Material Contracts. The Company shall not
amend, modify or supplement any Material Contract in a manner which would
adversely affect Purchaser or issue any waivers, consents, or other approvals
under any Material Contract in a manner which would adversely affect Purchaser
without the prior written consent of Purchaser. Upon the occurrence of a
material breach of any Material Contract by any Third Party thereto, which is
not cured pursuant to the express terms as provided therein (disregarding any
rights of waiver or extensions of time or other rights or consents that are
excisable at the discretion of the Company), the Company shall, in its
discretion but in accordance with its sound business judgment, use its
commercially reasonable efforts to enforce its rights and remedies thereunder.

Section 5.04 Confidentiality; Public Announcement.

(a) All Confidential Information furnished by Purchaser to the Company or by the
Company to Purchaser in connection with this Agreement and the transactions
contemplated hereby, as well as the terms, conditions and provisions of this
Agreement, shall be kept confidential by the Company and Purchaser.
Notwithstanding the foregoing, the Company and Purchaser may disclose such
Confidential Information to their partners, directors, employees, managers,
officers, investors, bankers, advisors, trustees and representatives, provided
that such Persons shall be informed of the confidential nature of such
information and shall be obligated to

 

- 21 -



--------------------------------------------------------------------------------

keep such information confidential pursuant to the terms of this
Section 5.04(a). The Company will consult with Purchaser, and Purchaser will
consult with the Company, on the form, content and timing of any such
disclosures of Confidential Information, including, without limitation, any
disclosures made pursuant to applicable securities laws or made to investment or
other analysts.

(b) Except as required by law or the rules and regulations of any securities
exchange or trading system or the FDA or any Governmental Authority with similar
regulatory authority, or except with the prior written consent of the other
party (which consent shall not be unreasonably withheld), no party shall issue
any press release or make any other public disclosure with respect to the
transactions contemplated by this Agreement; provided, however, that the Company
and Purchaser may jointly prepare a press release for dissemination promptly
following the Closing Date.

Section 5.05 Efforts; Further Assurance.

(a) Subject to the terms and conditions of this Agreement, each of Purchaser and
the Company will use its commercially reasonable efforts to take, or cause to be
taken, all actions and to do, or cause to be done, all things necessary under
applicable laws and regulations to consummate the transactions contemplated by
this Agreement. Purchaser and the Company agree to execute and deliver such
other documents, certificates, agreements and other writings (including any
financing statement filings requested by Purchaser) and to take such other
actions as may be reasonably necessary in order to consummate or implement
expeditiously the transactions contemplated by this Agreement and to vest in
Purchaser good, valid and marketable rights and interests in and to the Assigned
Interests free and clear of all Liens, except those Liens held by Senior
Creditors under the Senior Loan Documents (subject to the Permitted
Subordination Obligation Payments).

(b) Purchaser and the Company shall execute and deliver such additional
documents, certificates and instruments, and perform such additional acts, as
may be reasonably requested and necessary or appropriate to carry out and
effectuate all of the provisions of this Agreement and to consummate all of the
transactions contemplated by this Agreement.

(c) Purchaser and the Company shall cooperate and provide assistance as
reasonably requested by the other party in connection with any Third Party
litigation, arbitration or other Third Party proceeding (whether threatened,
existing, initiated, or contemplated prior to, on or after the date hereof) to
which any party hereto or any of its officers, directors, shareholders, agents
or employees is or may become a party or is or may become otherwise directly or
indirectly affected or as to which any such Persons have a direct or indirect
interests, in each case relating to this Agreement, the Assigned Interests, or
the transactions described herein.

Section 5.06 Change of Control/Financing Event; Put Option.

(a) Change of Control/Financing Event. In the event that a Change of Control or
a Financing Event shall occur during the Revenue Interest Period, the Company
shall repurchase the Assigned Interests from Purchaser for a repurchase price
equal to the Early Repurchase Price on the date of the Change of Control or
Financing Event, respectively. Such payment shall be made by wire transfer of
immediately available funds to the account designated by Purchaser.

 

- 22 -



--------------------------------------------------------------------------------

(b) Put Option. In the event that a Put Option Event shall occur during the
Term, Purchaser shall have the right, but not the obligation (the “Put Option”)
to require the Company to repurchase from Purchaser the Assigned Interests at
the Early Repurchase Price. In the event Purchaser elects to exercise its Put
Option, Purchaser shall deliver written notice to the Company specifying the
closing date (the “Put Option Closing Date”), which notice must be given within
sixty (60) Business Days of Purchaser’s receipt of written notice from the
Company of a Put Option Event. Failure to provide notice by such times will be
deemed an irrevocable waiver of the right to exercise the Put Option. On the Put
Option Closing Date, the Company shall repurchase from Purchaser the Assigned
Interests at the Early Repurchase Price in cash, the payment of which shall be
made by wire transfer of immediately available funds to the account designated
by Purchaser. Notwithstanding anything to the contrary contained herein,
immediately upon the occurrence of a Bankruptcy Event, Purchaser shall be deemed
to have automatically and simultaneously elected to have the Company repurchase
from Purchaser the Assigned Interests for the Early Repurchase Price in cash and
the Early Repurchase Price shall be immediately due and payable without any
further action or notice by any party.

Section 5.07 Intellectual Property.

(a) The Company shall, at its sole expense, either directly or by causing any
Licensee to do so, take any and all actions (including taking legal action to
specifically enforce the applicable terms of any License Agreement), and
prepare, execute, deliver and file any and all agreements, documents or
instruments which are necessary to diligently maintain the Material Patents. The
Company shall ensure that all patent applications corresponding to the Material
Patents are diligently prosecuted with the intent to protect the Product. In the
exercise of its reasonable business discretion, the Company shall diligently
defend or assert such Intellectual Property and such Patents against
infringement or interference by any other Persons, and against any claims of
invalidity or unenforceability, in any jurisdiction (including, without
limitation, by bringing any legal action for infringement or defending any
counterclaim of invalidity or action of a Third Party for declaratory judgment
of non-infringement or non-interference). The Company shall not, and shall use
its commercially reasonable efforts to cause any Licensee not to, disclaim or
abandon, or fail to take any action necessary or desirable to prevent the
disclaimer or abandonment of, the Material Patents.

(b) In the event that the Company becomes aware that any intellectual property
licensed by it to a Licensee under any License Agreement infringes or violates
any Third Party intellectual property, the Company shall, in the exercise of its
reasonable business discretion, use commercially reasonable efforts to attempt
to secure the right to use such intellectual property on behalf of itself and
the affected Licensee and shall pay all costs and amounts associated with
obtaining any such license, without any reduction in the Assigned Interests.

(c) The Company shall directly, or through a Licensee, take any and all actions
and prepare, execute, deliver and file any and all agreements, documents or
instruments that are necessary or commercially reasonable or desirable to secure
and maintain, all Regulatory Approvals in the United States.

(d) The Company shall notify PDL regarding any material developments with the
Intellectual Property, including new filings, allowance and issuance,
abandonment, or the initiation of any interference, reexamination, reissue,
post-grant review proceeding and litigation, and shall provide PDL with an
updated patent schedule upon request, but at least once per year.

 

- 23 -



--------------------------------------------------------------------------------

Section 5.08 Negative Covenants.

The Company shall not, without the prior written consent of Purchaser:

(a) Forgive, release or compromise any amount owed to the Company or its
Subsidiary and relating to the Assigned Interests;

(b) Waive, amend, cancel or terminate, exercise or fail to exercise, any of its
material rights constituting or relating to the Revenue Interests (including any
rights under any License Agreement);

(c) Amend, modify, restate, cancel, supplement, terminate or waive any material
provision of any Material Contract, or grant any consent thereunder, or agree to
do any of the foregoing, including, without limitation, entering into any
agreement with any Person under the provisions of such Material Contract;

(d) Enter into any agreement that would be reasonably expected to have a
Material Adverse Effect;

(e) Create, incur, assume or suffer any interference with the direction of
payments set for in Section 5.08; or

(f) Create, incur, assume or suffer to exist any Lien, except those Liens held
by Senior Creditors under the Senior Loan Documents, or exercise any right of
rescission, offset, counterclaim or defense, upon or with respect to the
Assigned Interests or the Revenue Interests, or agree to do or suffer to exist
any of the foregoing, except for any Lien or agreements in favor of Purchaser
granted under or pursuant to this Agreement.

Section 5.09 Insurance.

The Company shall maintain the current insurance policies with its current
insurance companies or with companies having at the least the same rating from
A.M. Best Company, Inc., including product liability insurance and directors and
officers insurance and insurance against litigation, liability, subject only to
such exclusions and deductible items as are usual and customary in insurance
policies of such type. From time to time (with reasonable frequency) the Company
will revise its insurance policy so as to maintain coverage in amounts customary
for companies of comparable size and condition similarly situated in the same
industry as the Company.

Section 5.10 Notice.

The Company shall provide Purchaser with written notice as promptly as
practicable (and in any event within two (2) Business Days) after becoming aware
of any of the following:

(a) any material breach or default by the Company of any covenant, agreement or
other provision of this Agreement;

 

- 24 -



--------------------------------------------------------------------------------

(b) any representation or warranty made or deemed made by the Company in this
Agreement or in any certificate delivered to Purchaser pursuant hereto shall
prove to be untrue, inaccurate or incomplete in any material respect on the date
as of which made or deemed made;

(c) the occurrence of a Change of Control; or

(d) the occurrence of a Put Option Event.

Section 5.11 Use of Proceeds.

The Company shall use proceeds received from Purchaser in support of the
business plan for the Product, including sales operation and expansion and
additional clinical studies. The Company shall take commercially reasonable
measures to support the sales of the Product.

Section 5.12 Taxes.

The Company shall timely file (taking into account all extensions of due dates)
all Tax Returns required by it and will pay all Taxes required to be paid with
such returns.

ARTICLE VI

TERMINATION

Section 6.01 Termination Date.

This Agreement shall terminate upon the earlier of expiration or termination of
the Revenue Interest Period, in each case after full satisfaction of any amounts
due under this Agreement by Company to the Purchaser (the “Term”).

Section 6.02 Effect of Termination.

In the event of the termination of this Agreement pursuant to Section 6.01, this
Agreement shall forthwith become void and have no effect without any liability
on the part of any party hereto or its Affiliates, directors, officers,
stockholders, partners, managers or members other than the provisions of this
Section 6.02 and Sections 5.04, 7.01, 7.04 and 7.05 hereof, which shall survive
any termination as set forth in Section 6.01. Nothing contained in this
Section 6.02 shall relieve any party from liability for any breach of this
Agreement.1

 

1 

Subject to update upon finalization of the Agreement.

 

- 25 -



--------------------------------------------------------------------------------

ARTICLE VII

MISCELLANEOUS

Section 7.01 Survival.

(a) All representations and warranties made herein and in any other Transaction
Document, any certificates or in any other writing delivered pursuant hereto or
thereto shall survive the execution and delivery of this Agreement and shall
continue to survive until the termination of this Agreement in accordance with
Article VI. Notwithstanding anything in this Agreement or implied by law to the
contrary, all the agreements contained in Sections 5.04, 7.01, 7.02, 7.03, 7.04,
7.05, 7.15 and 7.16 shall survive indefinitely following the execution and
delivery of this Agreement and the Closing and the termination of this
Agreement.2

(b) Any investigation or other examination that may have been made or may be
made at any time by or on behalf of the party to whom representations and
warranties are made shall not limit, diminish or in any way affect the
representations and warranties in the Transaction Documents, and the parties may
rely on the representations and warranties in the Transaction Documents
irrespective of any information obtained by them by any investigation,
examination or otherwise.

Section 7.02 Specific Performance; Limitations on Damages.

(a) Each of the parties hereto acknowledges that the other party will have no
adequate remedy at law if it fails to perform any of its obligations under any
of the Transaction Documents. In such event, each of the parties agrees that the
other party shall have the right, in addition to any other rights it may have
(whether at law or in equity), to specific performance of this Agreement.

(b) Notwithstanding anything to the contrary in this Agreement, in no event
shall either party be liable for special, indirect, incidental, punitive or
consequential damages of the other party, whether or not caused by or resulting
from the actions of such party or the breach of its covenants, agreements,
representations or warranties hereunder, even if such party has been advised of
the possibility of such damages.

Section 7.03 Notices.

All notices, consents, waivers and communications hereunder given by any party
to the other shall be in writing (including facsimile transmission) and
delivered personally, by telegraph, telecopy, telex or facsimile, by a
recognized overnight courier, or by dispatching the same by certified or
registered mail, return receipt requested, with postage prepaid, in each case
addressed:

If to Purchaser to:

PDL BioPharma, Inc.

932 Southwood Blvd.

Attention: General Counsel

Facsimile No.: (775) 832-8501

 

2 

Subject to update upon finalization of the Agreement.

 

- 26 -



--------------------------------------------------------------------------------

with a copy to:

Gibson, Dunn & Crutcher LLP

333 South Grand Avenue

Los Angeles, CA 90071-3197

Attention: Dhiya El-Saden

Facsimile No.: (213) 229-7520

If to the Company to:

AxoGen, Inc.

AxoGen Corporation

13859 Progress Blvd.

Alachua, FL 32615

Attention: Karen Zaderej

Fax: (386) 462-6803

with a copy to:

Morgan, Lewis & Bockius LLP

1701 Market Street

Philadelphia, Pennsylvania 19103

Attention: Fahd M.T. Riaz

Fax: (215) 963-5001

or to such other address or addresses as Purchaser or the Company may from time
to time designate by notice as provided herein, except that notices of changes
of address shall be effective only upon receipt. All such notices, consents,
waivers and communications shall: (a) when posted by certified or registered
mail, postage prepaid, return receipt requested, be effective three (3) Business
Days after dispatch, unless such communication is sent trans-Atlantic, in which
case they shall be deemed effective five (5) Business Days after dispatch,
(b) when telegraphed, telecopied, telexed or facsimiled, be effective upon
receipt by the transmitting party of confirmation of complete transmission, or
(c) when delivered by a recognized overnight courier or in person, be effective
upon receipt when hand delivered.

Section 7.04 Successors and Assigns.

The provisions of this Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns. The Company
may not assign any of its obligations and rights under the Transaction Documents
(other than to the Senior Creditors) without the prior written consent of
Purchaser. Upon the consent of the Company (which consent may not be
unreasonably withheld) and subject to any requirement that an assignee execute
subordination documentation reasonably requested by the Senior Creditors,
Purchaser may assign any of its obligations or rights under the Transaction
Documents without restriction; provided, however that Purchaser, notwithstanding
such assignment, will remain liable under Section 7.05.

 

- 27 -



--------------------------------------------------------------------------------

Section 7.05 Indemnification.

(a) The Company hereby indemnifies and holds Purchaser and its Affiliates and
any of their respective partners, directors, managers, members, officers,
employees and agents (each, a “Purchaser Indemnified Party”) harmless from and
against any and all Losses (including all Losses in connection with any product
liability claims or claims of infringement or misappropriation of any
Intellectual Property rights of any Third Parties) incurred or suffered by any
Purchaser Indemnified Party arising out of any breach of any representation,
warranty or certification made by the Company in any of the Transaction
Documents or certificates given by the Company in writing pursuant hereto or
thereto or any breach of or default under any covenant or agreement by the
Company pursuant to any Transaction Document, including any failure by the
Company to satisfy any of the Excluded Liabilities and Obligations.

(b) Purchaser hereby indemnifies and holds the Company, its Affiliates and any
of their respective partners, directors, managers, officers, employees and
agents (each, a “Company Indemnified Party”) harmless from and against any and
all Losses incurred or suffered by a Company Indemnified Party arising out of
any breach of any representation, warranty or certification made by Purchaser in
any of the Transaction Documents or certificates given by Purchaser in writing
pursuant hereto or thereto or any breach of or default under any covenant or
agreement by Purchaser pursuant to any Transaction Document.

(c) If any claim, demand, action or proceeding (including any investigation by
any Governmental Authority) shall be brought or alleged against an indemnified
party in respect of which indemnity is to be sought against an indemnifying
party pursuant to the preceding paragraphs, the indemnified party shall,
promptly after receipt of notice of the commencement of any such claim, demand,
action or proceeding, notify the indemnifying party in writing of the
commencement of such claim, demand, action or proceeding, enclosing a copy of
all papers served, if any; provided, that the omission to so notify such
indemnifying party will not relieve the indemnifying party from any liability
that it may have to any indemnified party under the foregoing provisions of this
Section 7.05 unless, and only to the extent that, such omission results in the
forfeiture of, or has a material adverse effect on the exercise or prosecution
of, substantive rights or defenses by the indemnifying party. In case any such
action is brought against an indemnified party and it notifies the indemnifying
party of the commencement thereof, the indemnifying party will be entitled to
participate therein and, to the extent that it may wish, jointly with any other
indemnifying party similarly notified, to assume the defense thereof, with
counsel reasonably satisfactory to such indemnified party (who shall not, except
with the consent of the indemnified party, be counsel to the indemnifying
party), and after notice from the indemnifying party to such indemnified party
of its election so to assume the defense thereof, the indemnifying party will
not be liable to such indemnified party under this Section 7.05 for any legal or
other expenses subsequently incurred by such indemnified party in connection
with the defense thereof other than reasonable costs of investigation. In any
such proceeding, an indemnified party shall have the right to retain its own
counsel, but the reasonable fees and expenses of such counsel shall be at the
expense of such indemnified party unless (i) the indemnifying party and the
indemnified party shall have mutually agreed to the retention of such counsel,
(ii) the indemnifying party has assumed the defense of such proceeding and has
failed within a reasonable time to retain counsel reasonably satisfactory to
such indemnified party or (iii) the named parties to any such proceeding
(including any impleaded parties) include both the indemnifying party and the
indemnified party and representation of both parties by the same

 

- 28 -



--------------------------------------------------------------------------------

counsel would be inappropriate due to actual or potential conflicts of interests
between them based on the advice of such counsel. It is agreed that the
indemnifying party shall not, in connection with any proceeding or related
proceedings in the same jurisdiction, be liable for the reasonable fees and
expenses of more than one separate law firm (in addition to local counsel where
necessary) for all such indemnified parties. The indemnifying party shall not be
liable for any settlement of any proceeding effected without its written
consent, but if settled with such consent or if there be a final judgment for
the plaintiff, the indemnifying party agrees to indemnify the indemnified party
from and against any loss or liability by reason of such settlement or judgment.
No indemnifying party shall, without the prior written consent of the
indemnified party, effect any settlement of any pending or threatened proceeding
in respect of which any indemnified party is or could have been a party and
indemnity could have been sought hereunder by such indemnified party, unless
such settlement includes an unconditional release of such indemnified party from
all liability on claims that are the subject matter of such proceeding.

(d) To the extent that any breach by the Company of this Agreement does not
trigger a Put Option Event, Purchaser’s sole remedy shall be to recover any
monetary damages associated with such breach, subject to the other terms and
provisions contained in this Agreement.

Section 7.06 No Implied Representations and Warranties.

Each party acknowledges and agrees that, other than the representations and
warranties specifically contained in any of the Transaction Documents or
certificates given in writing by a party hereto or thereto, there are no
representations or warranties of either party or any other Person either
expressed or implied with respect to the Assigned Interests or the transactions
contemplated hereby. Without limiting the foregoing, Purchaser acknowledges and
agrees that (i) Purchaser and its Affiliates, together with its and its
Affiliates’ representatives, have made their own investigation of the Product
and the Intellectual Property and are not relying on any implied warranties or
upon any representation or warranty whatsoever as to the future amount or
potential amount of the Assigned Interests or as to the creditworthiness of
Company and (ii) except as expressly set forth in any representation or warranty
in a Transaction Document, Purchaser shall have no claim or right to
indemnification pursuant to Section 7.05 (or otherwise) with respect to any
information, documents or materials furnished to Purchaser, any of its
Affiliates, or any of its or its Affiliates’ representatives, including any
information, documents or material made available to Purchaser and its
Affiliates and its Affiliates’ representatives in any data room, presentation,
interview or any other form relating to the transactions contemplated hereby.

Section 7.07 Independent Nature of Relationship.

(a) The relationship between the Company and its Subsidiary, on the one hand,
and Purchaser, on the other, is solely that of seller and purchaser, and neither
Purchaser, on the one hand, nor the Company and its Subsidiary, on the other,
has any fiduciary or other special relationship with the other or any of their
respective Affiliates. Nothing contained herein or in any other Transaction
Document shall be deemed to constitute the Company and its Subsidiary and
Purchaser as a partnership, an association, a joint venture or other kind of
entity or legal form.

 

- 29 -



--------------------------------------------------------------------------------

(b) No officer or employee of Purchaser will be located at the premises of the
Company or any of its Affiliates, except in connection with an audit performed
pursuant to Section 5.02. No officer, manager or employee of Purchaser shall
engage in any commercial activity with the Company or any of its Affiliates
other than as contemplated herein and in the other Transaction Documents.

(c) The Company and/or any of its Affiliates shall not at any time obligate
Purchaser, or impose on Purchaser any obligation, in any manner or respect to
any Person not a party hereto.

Section 7.08 Entire Agreement.

This Agreement, together with the Exhibits and Schedules hereto (which are
incorporated herein by reference), and the other Transaction Documents
constitute the entire agreement between the parties with respect to the subject
matter hereof and supersede all prior agreements (including the Term Sheet),
understandings and negotiations, both written and oral, between the parties with
respect to the subject matter of this Agreement. No representation, inducement,
promise, understanding, condition or warranty not set forth herein (or in the
Exhibits, Schedules or other Transaction Documents) has been made or relied upon
by either party hereto. None of this Agreement, nor any provision hereof, is
intended to confer upon any Person other than the parties hereto any rights or
remedies hereunder.

Section 7.09 Amendments; No Waivers.

(a) This Agreement or any term or provision hereof may not be amended, changed
or modified except with the written consent of the parties hereto. No waiver of
any right hereunder shall be effective unless such waiver is signed in writing
by the party against whom such waiver is sought to be enforced.

(b) No failure or delay by either party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by law.

Section 7.10 Interpretation.

When a reference is made in this Agreement to Articles, Sections, Schedules or
Exhibits, such reference shall be to an Article, Section, Schedule or Exhibit to
this Agreement unless otherwise indicated. The words “include”, “includes” and
“including” when used herein shall be deemed in each case to be followed by the
words “without limitation”. Neither party hereto shall be or be deemed to be the
drafter of this Agreement for the purposes of construing this Agreement against
one party or the other.

Section 7.11 Headings and Captions.

The headings and captions in this Agreement are for convenience and reference
purposes only and shall not be considered a part of or affect the construction
or interpretation of any provision of this Agreement.

 

- 30 -



--------------------------------------------------------------------------------

Section 7.12 Counterparts; Effectiveness.

This Agreement may be executed in two or more counterparts, each of which shall
be an original, but all of which together shall constitute one and the same
instrument. This Agreement shall become effective when each party hereto shall
have received a counterpart hereof signed by the other parties hereto. Any
counterpart may be executed by facsimile or pdf signature and such facsimile or
pdf signature shall be deemed an original.

Section 7.13 Severability.

If any provision of this Agreement is held to be invalid or unenforceable, the
remaining provisions shall nevertheless be given full force and effect.

Section 7.14 Expenses.

The Company will pay all of its own fees and expenses in connection with
entering into and consummating the transactions contemplated by this Agreement.
The Company shall, promptly (and, in any event, within five (5) Business Days)
upon demand, reimburse Purchaser up to $50,000 for its reasonable legal fees and
expenses incurred in connection with the transactions contemplated by the
Transaction Documents.

Section 7.15 Governing Law; Jurisdiction.

(a) This Agreement shall be governed by, and construed, interpreted and enforced
in accordance with, the laws of the state of New York, without giving effect to
the principles of conflicts of law thereof.

(b) Any legal action or proceeding with respect to this Agreement or any other
Transaction Document may be brought in any state or federal court of competent
jurisdiction sitting in the State of Nevada, Washoe County and city of Reno. By
execution and delivery of this Agreement, each party hereto hereby irrevocably
consents to and accepts, for itself and in respect of its property, generally
and unconditionally the non-exclusive jurisdiction of such courts. Each party
hereto hereby further irrevocably waives any objection, including any objection
to the laying of venue or based on the grounds of forum non conveniens, which it
may now or hereafter have to the bringing of any action or proceeding in such
jurisdiction in respect of any Transaction Document.

(c) Each party hereto hereby irrevocably consents to the service of process out
of any of the courts referred to in subsection (b) of this Section 7.16 in any
such suit, action or proceeding by the mailing of copies thereof by registered
or certified mail, postage prepaid, to it at its address set forth in this
Agreement. Each party hereto hereby irrevocably waives any objection to such
service of process and further irrevocably waives and agrees not to plead or
claim in any suit, action or proceeding commenced hereunder or any other
Transaction Document that service of process was in any way invalid or
ineffective. Nothing herein shall affect the right of a party to serve process
on the other party in any other manner permitted by law.

 

- 31 -



--------------------------------------------------------------------------------

Section 7.16 Waiver of Jury Trial.

Each party hereto hereby irrevocably waives, to the fullest extent permitted by
applicable law, any and all right to trial by jury in any action, proceeding,
claim or counterclaim arising out of or relating to any Transaction Document or
the transactions contemplated under any Transaction Document. This waiver shall
apply to any subsequent amendments, renewals, supplements or modifications to
any Transaction Document.

[SIGNATURE PAGE FOLLOWS]

 

- 32 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.

 

COMPANY:     AXOGEN, INC.     By:           Name:   Karen Zaderej       Title:  
Chief Executive Officer

PURCHASER:

    PDL BIOPHARMA, INC.     By:           Name:   John P. McLaughlin      
Title:   President and Chief Executive Officer



--------------------------------------------------------------------------------

Exhibit A

Bill of Sale

See attached.



--------------------------------------------------------------------------------

Exhibit B

First Amendment to Loan and Security Agreement

See attached.



--------------------------------------------------------------------------------

Schedule 1

 

     8/12         9/12         10/12         11/12         12/12               
        

Balance -2012

   $ 1,750,000       $ 1,750,000       $ 1,750,000       $ 1,750,000       $
1,750,000                           

 

 

    

 

 

    

 

 

    

 

 

    

 

 

                            1/13         2/13         3/13         4/13        
5/13         6/13         7/13         8/13         9/13         10/13        
11/13         12/13   

Balance -2013

   $ 1,681,493       $ 1,611,272       $ 1,539,297       $ 1,465,522       $
1,389,902       $ 1,312,392       $ 1,232,945       $ 1,151,511       $
1,068,041       $ 982,485       $ 894,789       $ 804,901      

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

                   1/14         2/14         3/14         4/14         5/14   
     6/14         7/14         8/14               

Balance -2014

   $ 712,767       $ 618,328       $ 521,529       $ 422,310       $ 320,610   
   $ 216,368       $ 109,519       $ —                 